DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 29 March 2017. It is noted, however, that applicant has not filed a certified copy of the 201710195362.4 application as required by 37 CFR 1.55.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “cross structure,” shaped as shown at the last line of claim 1; the thin band “with one end of which is connected to the male and female snap buckles and the other end of which is sewn to the mesh band, is further disposed between the male and female snap buckles and the mesh band” with respect to claim 2; the adjustment mechanism disposed in the middle of the thin band (the adjustment mechanism 21 is shown in Figs. 1 and 2 to be disposed on one side of the thin band 2); and a pulley located inside the housing and the thin band 2 wound on the pulley and the length of the thin band out of the housing” as recited in claim 3; a micro-motor and a control mechanism disposed in the adjustment mechanism as recited in claim 4; an opening formed at each of two ends of the housing; and the thin band is wound on the pulley, and two ends of the thin band extend out of the housing from the openings as recited in claim 5; a pressure sensor disposed on the surface of a side of the housing as recited in claim 6; and the tape comprises an external control switch and a wireless external program-controlled module is disposed in the housing as recited in claim 7.  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract contains legalese such as the term “means”. 
The abstract of the disclosure is objected to because it contains reference characters which should apparently be deleted and also contains misspellings such as “ape” which should apparently read --tape--.  Grammatical errors are also present and should be resolved.  Correction is required.  See MPEP § 608.01(b).
The disclosure of the specification is objected to because of the following informalities: per 37 CFR 1.74, “[w]hen there are drawings, there shall be a brief description of the several views of the drawings and the detailed description of the invention shall refer to the different views by specifying the numbers of the figures and to the different parts by use of reference letters or numerals.”  The detailed description of the invention does not refer to the figures.    
Appropriate correction is required.

Claim Objections
Claims 1-8 are objected to because of the following informalities: the reference characters should apparently be deleted.
At line 2 of claim 1, “comprising” should apparently read –comprising:--.
At line 3 of claim 1, “each of” should apparently read –and each of--.
At lines 3, 7 and 8 of claim 1, “right ape” should apparently read –right tape--.
At line 6 of claim 1, “male and female” should apparently read –and male and female--; and “are disposed” should apparently read –disposed--.
At line 8 of claim 1, “the left tape” should apparently read –wherein the left tape--.
At line 3 of claim 3, “comprises” should apparently read –comprising--.
A line 4 of claim 3, “and the thin band” should apparently read –and wherein the thin band--.
.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “means of insertion” in claim 1.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “control mechanism” in claim 4 and “a wireless external program-controlled module” in claim 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
At line 1 of claim 1, it is unclear what structure/function/limitation is implied by the term “novel”.  
At line 1 of claim 1, it is unclear what constitutes “adaptive TVT-XO”.  It is further unclear if such would define a device/method.
At line 5 of claim 1, “…of the pelvis, is disposed at one end…” is unclear as it is grammatically incorrect.  Further, it is unclear what element “is disposed at one end…”.
At line 6 of claim 1, it is unclear which “the mesh band” is referenced as both the left tape and the right tape comprise a mesh band.  
At line 6 of claim 1, it is unclear if both a male and female snap buckle are disposed at “the other end” of each mesh band or if it is just one or the other disposed at “the other end” of each mesh band.  
Claim 1 at line 6 recites the limitation "the other ends of the mesh bands".  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 is indefinite as it recites that the left and right tapes are combined to form a cross-structure with a particular shape as shown in the claim, however that particular shape is not shown in the figures and thus it cannot be ascertained how the tapes would form such.  For purposes of examination, the claim will be interpreted as “to form a cross structure” as Fig. 3 does seemingly show cross-over of structures, though the drawings do not indicate which elements are being crossed. 
At line 3 of claim 2, it is unclear if “the male and female snap buckles” is with reference to those of both mesh bands or just one of the mesh bands.  
At line 4 of claim 2, it is unclear which “the mesh band” is being referenced as claim 1 recites that both the left tape and the right tape comprise a mesh band.  
At line 5 of claim 2, it is unclear which “the mesh band” is being referenced as claim 1 recites that both the left tape and the right tape comprise a mesh band.  
Claim 3 at line 3 recites the limitation "the middle".  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 at line 4 recites the limitation "the operation".  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 at line 5 recites the limitation "the length of the thin band out of the housing".  There is insufficient antecedent basis for this limitation in the claim.
At line 5 of claim 4, it is unclear if “the length of the thin band” is the same as or different than “the length of the thin band out of the housing” as recited in claim 3.  
Claim limitations “control mechanism” (in claim 4) and “wireless external program-controlled module” (in claim 7) invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  Therefore, the claims are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
At line 3 of claim 5, it is unclear if “two ends of the thin band” as the same as or different than “a thin band, one end of which” and “the other end of which” recited at lines 2 and 3, respectively, of claim 2.  
Claim 6 at line 3 recites the limitations "the surface" and “the change”.  There is insufficient antecedent basis for these limitations in the claim.
Claim 6 at line 5 recites the limitations "the tightness”.  There is insufficient antecedent basis for this limitation in the claim.
At line 5 of claim 6, it is unclear if “the tape” refers to “the right tape” or “the left tape” as recited in claim 1.  
At lines 2 and 6 of claim 7, it is unclear if “the tape” refers to “the right tape” or “the left tape” as recited in claim 1.  
Claim 7 at line 6 recites the limitations "the control mechanism" and “the tightness”.  There is insufficient antecedent basis for these limitations in the claim.
Claim 8 at line 2 recites the limitation "the thin band".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mujwid et al. (U.S. Pub. No. 2014/0088344). Regarding claim 1, Mujwid et al. (hereinafter Mujwid) discloses an incision-free adaptive TVT-XO for treatment of urinary incontinence, comprising a tape body 10, wherein the tape body 10 comprises a left tape 14b and a right tape 14a (Fig. 1); each of the left tape 14b and the right tape 14a comprising a mesh band ([0030], [0044] and [0055]); a fixing anchor 16 (Fig. 1 and [0055]), configured to fix one end of the tape body between the obturator fascia and the obturator externus muscle of the pelvis (Fig. 1, [0055], [0056] and [0061]) is disposed at one end of the mesh band (Fig. 1); male and female snap buckles disposed at the other ends of the mesh bands of the left and the right tape respectively (Figs. 1 and 2 and [0057]-[0059]); aperture 20 being a female “snap buckle” and elements 24 being the “male snap buckle” which snap into aperture 20); the left tape 14b and the right tape 14a are combined by means of insertion of the male and female snap buckles to form a cross structure as shown in Fig. 1 and disclosed at [0055], [0056] and [0062].  Regarding claim 8, the tape body 10 and a thin band 18a/b are both made of polymer synthetic materials ([0030] and [0057]).

Allowable Subject Matter
Claims 2-7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE HOPKINS MATTHEWS whose telephone number is (571)272-9058. The examiner can normally be reached Monday - Friday, 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles A Marmor, II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE H MATTHEWS/Primary Examiner, Art Unit 3791